Exhibit 10.9

Jupitermedia Corporation

Compensation Plan

For the Period from January 1 - December 31, 2008

 

From:

   Compensation Committee:    Michael J. Davies    Gilbert Bach    John Patrick
   William Shutzer

To:

   Christopher Cardell

Date:

   March 7, 2008

 

        Name:    Christopher Cardell    Base Salary (As of March 1, 2008)    $
354,000              Title:    Chairman and COO    Maximum Annual Incentive    $
247,800                    (70% of Base)   

Annual Incentive Compensation:

Annual incentive compensation will be earned based on the following three
objectives

 

  •  

Achievement of Revenue Target - Maximum Incentive = $82,600 (See schedule A)

 

  •  

Achievement of EBITDA Target - Maximum Incentive = $82,600 (See schedule B)

 

  •  

Achievement of management objectives as described below - Maximum Incentive -
$82,600

Total Maximum Incentive = $247,800

 

       

Revenue Target 2008 (See Schedule A)

  $  150,044,414     

Amount Available For Annual Incentive

  $ 82,600          Percent of Target    Bonus % Earned     Bonus Amount Earned
      115%    100 %   $ 82,600  (Maximum)     110%    80 %     66,080       105%
   60 %     49,560       100%    40 %     33,040       95%    20 %     16,520  
    90%    0 %     —                   

EBITDA Target 2008 (See Schedule B)

  $  31,960,867     

Amount Available For Annual Incentive

  $ 82,600          Percent of Target    Bonus % Earned     Bonus Amount Earned
      115%    100 %   $ 82,600  (Maximum)     110%    80 %     66,080       105%
   60 %     49,560       100%    40 %     33,040       95%    20 %     16,520  
    90%    0 %     —                           

 

•  

Achievement of restructuring both divisions so that they are more efficient and
can perform better than in the previous year. Such restructuring includes
reorganization of management staffing, improvement of workflow and acquisitions.

 

•  

Achievement of conversion of financial reporting systems to Oracle
Financials, launch of Jupiterimages Web site/software re-architecture and
JupiterDigital.com.

 

•  

Achievement of other management objectives based on the discretion of the
Compensation Committee.

 

•  

Elimination of the three significant accounting deficiencies by December 31,
2008

 

Amount Available For Annual Incentive

   $ 82,600                 

 

•  

Annual Incentive is payable upon Compensation Committee approval after year end.

 

•  

Annual Incentive excludes any acquisitions made in 2008

 

ACCEPTED AND AGREED UPON BY THE UNDERSIGNED:

 

Signature

Christopher Cardell

President and COO